Citation Nr: 1119324	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-37 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to exposure to toxic chemicals.

2.  Entitlement to service connection for diabetes mellitus (claimed as blood sugar).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period from September 11, 2006 to March 28, 2007.

6.  Entitlement to a rating in excess of 50 percent for PTSD, for the period from March 29, 2007 to October 20, 2009.

7.  Entitlement to a rating in excess of 70 percent for PTSD, for the period from October 21, 2009.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1975 to May 1975, and served on active duty from December 1990 to May 1991.  The Veteran also had service with the U.S. Army Reserve before and after the 1975 period of ACDUTRA until 1997; presumably this includes periods of ACDUTRA and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2006, March 2008, and November 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In his November 2007 VA Form 9, Substantive Appeal regarding the denial of his service connection claim for bladder cancer, the Veteran's attorney requested the Veteran be scheduled for a video conference Board hearing or Travel Board hearing to be held at the RO.  In the October 2010 VA Form 9, Substantive Appeal regarding the denial of his service connection claims for diabetes, hypertension and high cholesterol, and in correspondence dated in January 2011, the attorney withdrew her request for a Board hearing and asked the Board to consider the Veteran's appeal.  As the Veteran has cancelled his appearance and has not requested that the hearing be rescheduled, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

The issue of entitlement to a rating in excess of 70 percent for PTSD, for the period from October 21, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's bladder cancer, to include as due to exposure to toxic chemicals, is etiologically related to any period of active service, ACDUTRA, or INACDUTRA or any incidents therein (to include presumptively).

2.  The evidence of record does not show that the Veteran's diabetes mellitus, type II, is etiologically related to any period of active service, ACDUTRA, or INACDUTRA or any incidents therein (to include presumptively).

3.  The evidence of record does not show that the Veteran's hypertension is etiologically related to any period of active service, ACDUTRA, or INACDUTRA or any incidents therein (to include presumptively).

4.  High cholesterol is not a disability for VA compensation purposes.

5.  For the period from September 11, 2006 to March 28, 2007, the evidence does not show that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas.

6.  For the period from March 29, 2007, the evidence shows that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas.

(CONTINUED ON THE FOLLOWING PAGE)




CONCLUSIONS OF LAW

1.  Bladder cancer, to include as due to exposure to toxic chemicals, was not incurred in or aggravated by active service or ACDUTRA or INACDUTRA, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

2.  Diabetes mellitus was not incurred in or aggravated by active service or ACDUTRA or INACDUTRA, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  Hypertension was not incurred in or aggravated by active service or ACDUTRA or INACDUTRA, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  A high cholesterol disability was not incurred in or aggravated by active service, ACDUTRA, or INACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

5.  The criteria for a rating in excess of 50 percent for PTSD, for the period from September 11, 2006 to March 28, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

6.  The criteria for a disability rating of 70 percent, but no higher, for PTSD, for the period from March 29, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been satisfied by information provided to the Veteran in letters from the RO dated in July 2006, February 2007, June 2008, and June 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

Before this appeal was filed, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in the July 2006, February 2007, and June 2009 correspondence.  A notice pursuant to Vazquez-Flores concerning notice in higher rating claims was provided in the June 2008 correspondence.

In any event, the Veteran and his attorney have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

In regard to the Veteran's claims for service connection for bladder cancer, diabetes, hypertension and high cholesterol, VA examinations were not conducted.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, an examination is not needed because the Veteran's service treatment records are entirely negative for any indication of any bladder, diabetes or blood pressure disorders, and high cholesterol is not considered a disability for VA compensation purposes.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Moreover, there is no question that bladder cancer, diabetes mellitus and hypertension disorders are currently diagnosed, but for reasons that will be more fully discussed on the merits below, there is no indication in the record of a causal connection between these diagnoses and any of the Veteran's periods of service or any incident therein.  See Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide these claims.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The duty to assist also has been fulfilled as VA and private medical records, and records from the Social Security Administration, relevant to these claims have been requested and obtained and the Veteran has been provided with VA examinations of his higher rating claim for PTSD.  The Board finds that the available medical evidence is sufficient for an adequate determination of these claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including malignant tumors, diabetes mellitus, and hypertension, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Presumptive periods do not apply to periods of ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Bladder Cancer

The Veteran seeks service connection for bladder cancer.  He contends that his development of bladder cancer was due to his exposure to toxic chemicals when he served on active duty in the Southwest Asia theater of operations during the Persian Gulf War.  In his written submissions, the Veteran asserts that his private physician told him that he had none of the risk factors for this type of cancer other than his active tour of duty in the Gulf.  The Veteran stated that his unit was 32 to 35 miles from all the bombing and was exposed to "many different things."  He also claims that while in the Persian Gulf he was exposed to fumes from Scud missiles, toxic fumes from burning oil wells, and to constant smog and smoke in the air that prevented sunlight for days on end.  He also claimed that he was exposed to environmental toxins during the war's clean up: that he handled materials that were covered with toxic dust and that he had bugs in his boots and uniform.  He said that his whole life had been disrupted as a result of his bladder cancer which he thought had been due to his exposure to toxic chemicals while in service in Saudi Arabia in 1991.

In a letter to his U.S. Senator in August 2007, the Veteran stated that he served in Desert Storm at the KKMC Hospital in Saudi Arabia as the chief of security and that he believed his bladder cancer was related to exposure to toxic substances during the Gulf War.  He noted that he was exposed to chemicals and constantly inhaled the air of burning oil wells.  He also claimed that he had aided in the clean up after the war.  The Veteran also stated that from the literature he had read, he found that bladder cancer was rare among African American males and also among males his age (then 54 years old).  The Veteran said that he had learned that bladder cancer was most common among Caucasians, smokers and elderly males.  He said that he had never smoked and did not routinely dwell in an atmosphere of second hand smoke.  

Service personnel records show that the Veteran was stationed in Saudi Arabia from January 1991 to May 1991 while serving as a medical specialist with the 75th Combat Support Hospital from Tuscaloosa, Alabama.  (These records indicate that the Veteran spent most of his Army Reserve duty as a patient care assistant or medical specialist with the 75th Field Hospital in Tuscaloosa.)

Service treatment records for the Veteran's period of ACDUTRA in 1975, including an April 1975 separation examination, and for his period of active service from December 1990 to May 1991, are negative for any indication of a genitourinary system abnormality.  

The report of an April 1993 Persian Gulf War registry examination by an environmental physician noted that the Veteran did not attribute his current complaints of heartburn and skin lesions to exposure to oil or smoke exposure.  It was noted that the Veteran had been in a smoky area, but he was not sure whether he had been enveloped in smoke.  It was also noted that the Veteran thought he had probably been involved in clearing a contaminated area or equipment and was in a recently contaminated oily area.  The examiner wrote the Veteran in July 1993 that the results of his examination and laboratory tests indicated that at that time the Veteran had no reason to be concerned about any adverse health problems as a result of his service in the Persian Gulf.  

During a Persian Gulf War examination in January 2004, the Veteran was given a routine prostate screen and referred to the PTSD clinic and to the dermatology clinic for skin lesions on the lower legs.  There was no indication of bladder cancer or that the Veteran faced health problems due to exposure to toxic chemicals.  

Private medical records dated from April 2006 to May 2006 from Dr. O.W.S. and the DCH Regional Medical Center in Tuscaloosa show that the Veteran was diagnosed with a bladder tumor and bladder cancer after a cystoscopy subsequent to treatment for a urinary tract infection and blood in his urine in April 2006.  A course of treatment was adopted to look into the bladder every three months for a year, every six months for four more years, and annually thereafter.  

VA treatment records dated from May 2006 to September 2010 show treatment for the Veteran's bladder cancer, which reoccurred in 2007, including chemotherapy, cystoscopies, and resections of bladder tumor.  They show a bladder tumor was removed in May 2006 and another in September 2007.  These records do not contain any medical opinions suggesting or confirming that the Veteran's bladder cancer was due to any event in service or to his possible exposure to any environmental hazards during his service in Saudi Arabia in 1991.

In a January 2007 decision of an administrative law judge, the Veteran was granted disability benefits from the Social Security Administration (SSA) retroactive to May 2006.  A history of transitional cell carcinoma of the bladder was listed as one of the severe impairments supporting the Veteran's disability under SSA laws and regulations.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to service connection for bladder cancer, to include as due to exposure to toxic chemicals.  Initially, the Board notes that since the Veteran's bladder disorder has a cancer diagnosis, an analysis of whether the provisions of 38 C.F.R. § 3.317 pertaining to Persian Gulf War illness provide a basis for a grant of service connection for an undiagnosed illness is not warranted.  The evidence does not show, nor does the Veteran contend, that he experienced the onset of bladder cancer during his period of active service or while performing ACDUTRA.  As noted above, service connection is not available for a disease incurred or aggravated while performing INACDUTRA.  The Veteran's service treatment records do not reflect any complaints of, or treatment sought for, any problem related to the genitourinary system.  

Furthermore, clinical evidence of record reflects a diagnosis of bladder cancer in 2006.  There is no evidence that the Veteran was diagnosed with bladder cancer before 2006, or 15 years after his separation from active service.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, there was no medical evidence of record that offered an etiology for bladder cancer or provided a nexus to active service, ACDUTRA, or INACDUTRA. 

In reviewing the Veteran's claim the Board has reviewed the written statements of the Veteran and his attorney.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  The assumptions or beliefs he discussed in which he attributed his subsequent diagnosis of bladder cancer to possible exposure to toxic chemicals while serving in Saudi Arabia in 1991 is not competent or credible.  The medical evidence does not show a diagnosis of bladder cancer until 2006.  Further, service records do not show the Veteran's possible exposure to environmental toxins.  The reports of post-service Gulf War examinations indicated that the Veteran then was unsure whether he had been enveloped in smoke or had cleared a contaminated area or equipment.  They gave no indication that the Veteran was close to combat or to burning fumes or was exposed to "many different things" or that he faced any health problems due to exposure to toxic chemicals.  

The Veteran also claimed that his private physician told him that he had none of the risk factors for bladder cancer but for his tour of duty in the Persian Gulf.  The Veteran has submitted risk factors for the record.  However, this September 2007 submission (an Internet newsletter) noted that a "risk factor is something that increases the chance that you may develop a disease (emphasis added)."  Clearly risk factors do not determine if one is going to get a disease and someone without any risk factors can still get a disease.  The Veteran did not provide any submission from his physician suggesting or explaining that the Veteran's bladder cancer was due to his exposure to toxic chemicals while serving in the Persian Gulf War.  The Board also notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his bladder condition can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the only evidence of exposure to toxic chemicals in this case arises from the Veteran's lay statements, the Board finds such evidence unpersuasive and lacking in credibility.  As to credibility, the Board also notes that in correspondence with a U.S. Senator the Veteran claimed that he had been chief of security at a hospital in Saudi Arabia, but service personnel records only reflect that he was a medical specialist there.

Therefore, after considering all of the evidence of record, the Board finds that there is no persuasive evidence that the Veteran was exposed to toxic chemicals during his service in Southwest Asia from January 1991 to May 1991.  As such, service connection for bladder cancer based on exposure to toxic chemicals is not warranted.  Service connection also fails in this case because there is no competent evidence of record that links a current diagnosis of bladder cancer to military service.  Hickson, 12 Vet. App. at 253.  In addition, presumptive service connection for bladder cancer as a chronic disease fails because there is no medical evidence of record to show a diagnosis of bladder cancer within one year of the Veteran's separation from active service in May 1991.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board finds that the preponderance of the evidence is against this claim for service connection for bladder cancer.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Diabetes Mellitus

The Veteran seeks service connection for "blood sugar" which the RO has interpreted as a claim for service connection for diabetes mellitus.  The Veteran essentially contends that his diabetes is due to military service.

Service treatment records for the Veteran's period of ACDUTRA in 1975, including an April 1975 separation examination, and for his period of active service from December 1990 to May 1991, are negative for any indication of high glucose levels or for any treatment or diagnosis of diabetes mellitus.  

Post-active service Army Reserve medical records noted a normal glucose level of 102 mg/dL during a September 1992 examination and during a February 1993 screening.  

The report of an April 1993 Persian Gulf War registry examination by an environmental physician failed to note any problem with the Veteran's blood sugar level or with diabetes.  The examiner wrote the Veteran in July 1993 that the results of his examination and laboratory tests indicated that at that time the Veteran had no reason to be concerned about any adverse health problems as a result of his service in the Persian Gulf.  

During a Persian Gulf War examination in January 2004, there was no indication of irregular blood sugar levels or that the Veteran was being treated for, or was diagnosed with, diabetes mellitus.

VA outpatient treatment records dated from April 1993 to September 2010 do not indicate a diagnosis of diabetes mellitus type 2 until June 2008.  Impaired fasting glucose was noted in a June 2007 record and an elevated glucose level of 125 mg/dL was recorded in August 2007.  Subsequent to his diagnosis these records show treatment for diabetes; however, none of these outpatient treatment records contain any medical suggestion or opinion that the Veteran's diabetes mellitus originated in some event or disease during a period of military service.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to service connection for diabetes mellitus.  The evidence does not show, nor does the Veteran contend, that he experienced the onset of diabetes mellitus during his period of active service or while performing ACDUTRA.  His service treatment records do not reflect any complaints of, or treatment sought for, any problem related to blood sugar or symptoms of diabetes during active duty or while performing ACDUTRA.  As noted above, service connection is not available for a disease incurred or aggravated while performing INACDUTRA.  

Furthermore, clinical evidence of record reflects a diagnosis of diabetes in June 2008.  There is no evidence that the Veteran was diagnosed with diabetes before 2008, or 17 years after his separation from active service.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson, 230 F.3d at 1333.  In addition, there was no medical evidence of record that offered an etiology for diabetes mellitus or provided a nexus to active service, ACDUTRA, or INACDUTRA. 

Therefore, direct service connection fails in this case because there is no competent medical evidence of record that links a current diagnosis of diabetes mellitus to military service.  Hickson, 12 Vet. App. at 253.  In addition, presumptive service connection for diabetes as a chronic disease fails because there is no medical evidence of record to show a diagnosis of diabetes mellitus within one year of the Veteran's separation from active service in May 1991.  38 C.F.R. §§ 3.307, 3.309.

In reviewing the Veteran's claim the Board has reviewed the written statements of the Veteran and his attorney.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, 8 Vet. App. at 405.  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  The Board also notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his diabetes disorder can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that the preponderance of the evidence is against this claim for service connection for diabetes mellitus.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

Hypertension

The Veteran seeks service connection for hypertension.  The Veteran essentially contends that his hypertension is due to military service.

Service treatment records for the Veteran's period of ACDUTRA in 1975, including an April 1975 separation examination, and for his period of active service from December 1990 to May 1991, are negative for any treatment or diagnosis of hypertension.  Army Reserve treatment records show some elevated blood pressure readings, however.  For example, his blood pressure was recorded as 150/100 and 140/80 in April 1987 during a period of INACDUTRA and 130/90 at an October 1988 examination during an unverified period of ACDUTRA, but was only 138/74 during a September 1992 examination and a February 1993 screening.  

The Veteran's blood pressure is not reflected in the report of his April 1993 Persian Gulf War registry examination; however there is no indication that the Veteran was suffering from hypertension at that time.  The examiner wrote the Veteran in July 1993 that the results of his examination and laboratory tests indicated that at that time the Veteran had no reason to be concerned about any adverse health problems as a result of his service in the Persian Gulf.  

During a Persian Gulf War examination in January 2004, the Veteran's blood pressure was recorded as 142/80 and there is no indication of a diagnosis of hypertension.

A private medical record dated in April 2006 showed a blood pressure reading of 140/100.  

VA outpatient treatment records dated from April 1993 to September 2010 do not indicate a diagnosis of hypertension until June 2008.  However, these records do show the occasional elevated blood pressure reading, including 158/92 in July 2006; 160/78 and 148/98 in August 2007; 147/90, 162/98, and 140/94 in October 2007; and 149/96 in November 2007.  Subsequent to his diagnosis in June 2008 these records show treatment for hypertension; however, none of these outpatient treatment records contain any medical suggestion or opinion that the Veteran's hypertension originated in some event or disease during a period of military service.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to service connection for hypertension.  The evidence does not show, nor does the Veteran contend, that he experienced the onset of hypertension during his period of active service.  His service treatment records do not reflect any complaints of, or treatment sought for, any problem related to high blood pressure during active duty or while performing ACDUTRA.  As noted above, service connection is not available for a disease incurred or aggravated while performing INACDUTRA.  

Furthermore, clinical evidence of record reflects a diagnosis of hypertension in June 2008.  There is no evidence that the Veteran was diagnosed with hypertension before 2008, or 17 years after his separation from active service.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson, 230 F.3d at 1333.  In addition, there was no medical evidence of record that offered an etiology for hypertension or provided a nexus to active service, ACDUTRA, or INACDUTRA. 

Therefore, direct service connection fails in this case because there is no competent medical evidence of record that links a current diagnosis of hypertension to military service.  Hickson, 12 Vet. App. at 253.  In addition, presumptive service connection for hypertension as a chronic disease fails because there is no medical evidence of record to show a diagnosis of hypertension within one year of the Veteran's separation from active service in May 1991.  38 C.F.R. §§ 3.307, 3.309.

In reviewing the Veteran's claim the Board has reviewed the written statements of the Veteran and his attorney.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, 8 Vet. App. at 405.  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  The Board also notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his hypertension disorder can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that the preponderance of the evidence is against this claim for service connection for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

High Cholesterol

The Veteran seeks service connection for high cholesterol.  For example, an August 2007 VA medical record showed a cholesterol reading of 154 mg/dL.  However, VA has found that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

Accordingly, because the Veteran does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim, and service connection for high cholesterol must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).




As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, 8 Vet. App. at 405.  As a layperson the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

The Veteran's PTSD rating has been adjudicated pursuant to the rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Under that code and the General Rating Formula for Mental Disorders, ratings may be assigned ranging between 0 and 100 percent.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.



A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2010).

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

PTSD

The Veteran essentially asserts that his PTSD has worsened over time, in particular since his last VA examination in February 2008.  Historically, service connection for PTSD was granted in a June 2005 rating decision and a 30 percent disability rating was assigned.  In an April 2007 rating decision, the Veteran's disability rating for PTSD was increased from 30 percent to 50 percent, effective September 11, 2006.  In November 2007, the Veteran's attorney filed a claim for increase contending that the Veteran was entitled to a higher rating.  


From September 11, 2006 to March 28, 2007

VA treatment records dated from October 2006 to September 2010 show that the Veteran received group therapy and individual psychotherapy for PTSD, along with medication management.  

An October 2006 VA medical record noted a mental status examination of the Veteran during which a dysphoric mood and affect were noted with good judgment and insight and no suicidal ideation.  

According to January 2007 VA medical records the Veteran was anxious after treatment for bladder cancer and found himself battling depression.  He was easily impatient and irritable, had intrusive thoughts about the war, and was hypervigilant.  On mental status examination, a dysphoric mood and affect were again noted.  It also was noted that the Veteran took Bupropion for depression and PTSD.  An evaluation showed a diagnosis of PTSD.  

A March 2007 VA mental health record noted that the Veteran became distressed and isolated because older people in his church used him to try to understand the current war and this brought back memories of his war experiences.  On mental status examination, moderate anxiety was noted as was restless/hyperactive motor activity and an euthymic mood and affect.

Based upon the limited evidence of record for this time period, the Board finds that the Veteran's PTSD is manifested by no more than occupational and social impairment with reduced reliability and productivity, or the criteria found in Diagnostic Code 9411 to support his current 50 percent rating.  Indications of both a dysphoric mood and affect in October 2006 and an euthymic mood and affect in early March 2007 provide evidence of disturbances of motivation and mood.  His isolation from older people at church because of their war questions shows some difficulty in establishing and maintaining effective social relationships.  The evidence of record for this time period does not show that the Veteran's PTSD symptoms were reflective of the criteria for the next higher rating of 70 percent, which requires occupational and social impairment with deficiencies in most areas.  During the period from September 11, 2006 to March 28, 2007, there was no objective evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control with periods of violence; spatial disorientation; or neglect of personal appearance and hygiene.  

The Board finds that the symptomatology described in the VA medical records found in the claims file (especially the mental status examinations) are more consistent with the rating criteria for a 50 percent rating than for any higher rating for the period from September 11, 2006 to March 28, 2007.  The Board also notes that for this time period there are no GAF scores assigned.  

Thus, based on the evidence found in the record and recited above, the Board finds that a rating in excess of 50 percent for PTSD, for the period from September 11, 2006 to March 28, 2007, is not warranted. 

From March 29, 2007

The Veteran underwent a VA examination on March 29, 2007.  It was noted that the Veteran was prescribed an anti-depressant and anti-anxiety medication, Bupropion HCL, and that the Veteran was scheduled to start a PTSD outpatient program at the VAMC because of the increased intensity, frequency and severity of his PTSD symptoms, especially in the past year.  The effectiveness of individual therapy was considered fair.  It also was noted that the Veteran was married to a supportive wife and that he attended church regularly but his attendance had decreased because it was difficult for him to be around people.  The Veteran had problems with anger management, irritability, and low frustration tolerance.  He perceived distrust from his friends and had decreased leisure activities, such as rabbit hunting and fishing.  No problems were noted with alcohol, substance abuse, violence, or suicidal ideation.  

On psychological examination, the Veteran was oriented to person, place, and time.  He appeared neatly groomed and was cooperative and friendly with the examiner.  His mood was good and affect was normal with unremarkable speech, thought process, thought content and psychomotor activity (though some hand wringing was noted).  Average intelligence was noted as was the Veteran's insight, judgment and normal memory.  There were no panic attacks, suicidal or homicidal ideations, episodes of violence, inappropriate behavior or obsessive or ritualistic behavior.  The extent of his impulse control was noted as good.  Sleep impairment was noted, however.  The Veteran reported five hours of sleep at night and said that he would get up and watch television in the early hours of the morning then make himself go back to bed.  He said that he occasionally had problems focusing during the day time.  

Chronic PTSD symptoms were noted, including recurrent and intrusive thoughts and distressing dreams, avoidance behaviors, markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, a restricted range of affect, difficulty sleeping, irritability, difficulty concentrating, hypervigilance, an exaggerated startle response, and a sense of a foreshortened future.  The examiner described these chronic symptoms as moderate to severe, daily in occurrence and of increased intensity within the last year.  It was also noted that the Veteran had stopped going to church because he could not be around people and that he had stopped going hunting because he thought his friends did not trust him with a gun.  The report of examination commented that the Veteran stopped working after 9/11 because of increased anxiety and because he could not work underground for fear of his life and of others.  Diagnosis was PTSD and a GAF score of 50 was assigned.  The examining VA psychiatrist noted a guarded prognosis for improvement of the Veteran's psychiatric condition and impairments in functional status.  She opined that the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as thinking, family relations, work, and mood.

According to an April 2007 VA medical record the Veteran was screened for and accepted into the PTSD track at the MAPS clinic.  Subsequent VA medical records show the Veteran's attendance at various classes provided by the MAPS clinic for treatment of his PTSD.  An August 2007 mental status examination showed the Veteran had no memory problems, had moderately severe anxiety, normal speech, an irritable mood and anxious affect, and good insight and judgment.  A small dose of Vistaril for increased anxiety was added to his medication.  Diagnoses were PTSD and a major depressive disorder by history.

According to a November 2007 VA mental health record, the Veteran was seen for depression secondary to medical concerns, such as bladder cancer.  A mental status examination showed that the Veteran had no anxiety but a dysphoric mood and a depressed and dysphoric affect.  Diagnoses were PTSD and recurrent major depression.  The Veteran's dosage of Wellbutrin was increased.

According to a February 2008 VA medical record, the Veteran's depressed mood, concentration, irritability, and a lack of interest in activities had all improved while sleep disturbance had become worse.  

The Veteran underwent a VA examination in February 2008.  The examiner noted that the Veteran was currently prescribed Wellbutrin, an anti-depressant.  It also was noted that the Veteran was married, had a good relationship with his wife and grandson, was a church deacon, had no current leisure pursuits, no history of violence or suicide attempts, and that he had no problems associated with alcohol or substance abuse.  

On examination, the Veteran was oriented to person, place, and time.  He was neatly groomed but appeared lethargic.  His speech was slow and affect was normal.  While cooperative and friendly, the Veteran was in a depressed mood.  His thought process and content were unremarkable and he had no delusions, no panic attacks, no obsessive or ritualistic behaviors, no suicidal and homicidal thoughts, no episodes of violence, and no inappropriate behavior.  Intelligence was average and the Veteran manifested insight and judgment.  The extent of his impulse control was noted as good.  Sleep impairment, however, was noted-four hours of sleep per night which caused exhaustion that interfered with daytime activities.  While his recent memory was mildly impaired, his immediate and remote memory was noted as normal.  The examiner noted several frequent, chronic, and moderate PTSD symptoms, including: recurrent and intrusive distressing recollections, avoidance efforts, markedly diminished interest or participation in significant activities, estrangement from others, difficulty sleeping, hypervigilance, and exaggerated startle response.  The examiner noted no periods of remission since a previous VA examination in March 2007.  

The report of mental examination also noted that the Veteran had worked in the coal mines, but retired in 2001 because he was eligible by reason of age or duration of work.  Diagnosis was chronic, moderate PTSD with an assigned GAF scale of 51.  The examiner opined that the Veteran manifested moderate social and occupational impairment due to PTSD, that there was a good chance of improvement in his psychiatric condition with continued treatment, and that symptoms, including isolation and avoidance behaviors, reduced the Veteran's reliability and productivity.  The Veteran was deemed mentally competent to handle his financial affairs.

The Veteran's wife, mother and friend submitted lay statements in March 2008.  The Veteran's wife stated that her husband had become a different person since he served in Operation Desert Storm and could not sleep more than three hours at night with nightmares and movements.  Because he does not like to fly, she has to vacation without him.  He is preoccupied with the war and constantly asks when it will end so soldiers can stop getting killed.  She stated that it seems that as long as this war continues his condition gets worse.  The Veteran's mother stated that her son returned home from Desert Storm a different person.  He was no longer outgoing but stayed very quiet and to himself.  She stated that classes at VA had not helped and that he seemed to be getting further and further in a shell.  A friend, Mrs. B.W., noted the Veteran's constant mood shifting, frequent periods of overwhelming sadness and crying spells, nervousness, anxiety, a poor memory, and his isolation and startle response.  She also stated that the Veteran felt helpless when memories of war just flashback and remind him of experiences that have changed him.  

In a June 2008 signed statement, the Veteran contended that VA had changed his medications to try and control his PTSD symptoms, such as anxiety and depression.

An August 2008 VA mental health record noted that the Veteran and his wife were seen for complaints of the Veteran feeling under pressure from his church-related activities as a deacon.  It was noted that he was compliant with his medications and denied side effects.  Medications for PTSD included Bupropion HCL for depression and PTSD and Quetiapine for "thoughts."  On mental status examination, an appropriate affect was noted and a linear, goal-directed thought process.  The VA psychiatrist provided the Veteran with the suicide hotline telephone number because of his co-morbidities but it was noted that the Veteran had no thoughts of harming himself or any kind of suicidal plan.  

A November 2008 VA mental status examination indicated that the Veteran had a depressed and anxious mood with an appropriate and dysphoric affect, no overt psychosis, and intact judgment and insight.  Another November 2008 VA mental health record noted that Depakote had been increased in August 2008 but now the Veteran complained that his current medications were not helping.  Also noted were crying spells, insomnia, and problems with impotence.  He denied suicidal or homicidal ideations or symptoms of medications.

A February 2009 VA mental health record noted that the Veteran reported doing well and that he was compliant with his medications and denied side effects.  Active prescriptions were noted for Bupropion HCL for depression and PTSD and for Mirtazapine at bedtime for depression and sleep.  On mental status examination, the Veteran showed normal speech, a cheerful mood with appropriate affect, no overt psychosis, and intact judgment.

According to a May 2009 VA mental health record, the Veteran complained that his nightmares were worse since his bladder surgery in February 2009.  On mental status examination, the Veteran manifested a dysthymic mood and appropriate affect, no overt psychosis, and intact judgment.  

Resolving all reasonable doubt in favor of the claimant, the Board finds that the Veteran's PTSD, for the period from his VA examination on March 29, 2007 to October 20, 2009, was manifested by occupational and social impairment with deficiencies in most areas.  The evidence of record shows that the Veteran exhibited near continuous depression, crying spells, and difficulty in adapting to stressful circumstances as he stopped going to church.  The March 2007 VA examiner opined that the Veteran met the criteria for a 70 percent rating as she found deficiencies in the Veteran's thinking, family relations, work, and mood.  An August 2007 mental status examination also noted moderately severe anxiety and an irritable mood and anxious effect.  Other records noted above show increased dosages of Vistaril, Wellbutrin and Depakote.  The February 2008 VA examination also noted the Veteran's depressed mood, recurrent and intrusive distressing recollections, avoidance efforts, markedly diminished interest or participation in significant activities, estrangement from others, difficulty sleeping, hypervigilance, and exaggerated startle response.  

The Board also notes that only two GAF scores assigned from each VA examination are found in the claims file: a 50 in 2007 and a 51 in 2008.  As noted above, these scores are on the border between moderate and serious PTSD symptoms.  

The evidence of record for this time period does not show that the Veteran's PTSD symptoms were reflective of the criteria for the next higher rating of 100 percent, which requires total occupational and social impairment.  The Veteran did not exhibit any of the symptoms contained in the criteria for the assignment of a 100 percent rating outlined above.  During the period from March 29, 2007 to October 21, 2009, there was no objective evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  In addition, information in the claims file shows that the Veteran enjoys a good relationship with a supportive wife and with his grandson.  

While the February 2008 VA examiner disagreed with the March 2007 VA examiner and found that the Veteran met the criteria for a 50 percent disability rating, the Board notes that the Veteran's PTSD symptomatology during this time period does not meet all of the criteria for either the 50 percent or the 70 percent rating.  For example, the two VA examinations showed that the Veteran had problems with anger management, irritability, and low frustration tolerance but that he had no problems with violence, inappropriate behavior, alcohol, substance abuse, or suicidal ideation.  The Board finds that the symptomatology described in the medical and lay evidence are more consistent with the rating criteria for the 70 percent rating.  The Board will resolve all reasonable doubt in this matter and grant the Veteran the higher of the two possible ratings

Thus, based on the evidence found in the record and recited above, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the period from March 29, 2007 to October 20, 2009.


ORDER

Service connection for bladder cancer, to include as due to exposure to toxic chemicals, is denied.

Service connection for diabetes mellitus (claimed as blood sugar) is denied.

Service connection for hypertension is denied.

Service connection for high cholesterol is denied.

Entitlement to a rating in excess of 50 percent for PTSD, for the period from September 11, 2006 to March 28, 2007 is denied.

Entitlement to a rating of 70 percent for PTSD, from March 29, 2007, is granted, subject to the laws and regulations governing monetary awards.


(CONTINUED ON THE FOLLOWING PAGE)



REMAND

Unfortunately, a remand is required in this case as to the issue of a rating in excess of 70percent for the Veteran's service-connected PTSD for the period from October 21, 2009 to the present.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In his October 2009 VA Form 9, and in signed statements dated in October 2010 and February 2011, the Veteran's attorney contends that the Veteran's PTSD symptoms have worsened since his most recent VA examination in February 2008.  

The most recent medical records appear to show an apparent worsening.  For example, a VA medical record dated October 21, 2009, indicates auditory hallucinations were noted during a mental status examination of the Veteran.  Diagnoses were PTSD and recurrent and severe major depression with mild psychotic features.  

In her last submission to the Board in February 2011, the Veteran's attorney also cited the following records which the Board has been unable to locate or confirm in the voluminous claims file: According to a July 2009 VA record, the Veteran had panic symptoms three times a week and heard the voices of comrades twice a month.  In apparently two other October 2009 VA medical records it was noted that the Veteran had violent fantasies when mad, that he had panic symptoms three times a week and temper outbursts twice a week, and that he was now experiencing flashbacks and hearing the voices of his comrades one to two times per month.  In a November 2009 statement of Veteran, also cited by his attorney but not found in the claims file, the Veteran states that he felt down in the dumps without hope and often felt better off dead.  The statement also allegedly claims that the Veteran's PTSD is worse because his anger and hostility toward his wife was worse and he felt isolated from friends and family.  

If such records do exist, in view of the evidence reviewed above in the previous section, they could show a worsening of the Veteran's PTSD condition.  Also as noted above, the claims file contains one VA record dated October 21, 2009 that indicates the Veteran was now experiencing auditory hallucinations.  After a diligent search, the Board has not been able to locate in the claims file the other evidence and correspondence recently cited by counsel.  Moreover, the Board also notes that the last VA examination is now more than three years old and that the Veteran and his attorney contend that his condition has worsened since that examination.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the remaining claim on appeal and that a current evaluation of the Veteran's PTSD symptomatology would prove helpful in adjudicating the merits of the claim.  Moreover, the most recently claimed VA medical records, and the Veteran's claimed statement of November 2009, all strongly suggest the view that the Veteran's PTSD symptomatology is worse than that reflected in the February 2008 VA examination report.  Therefore, a new and contemporaneous VA examination should be administered to determine the Veteran's current disability.  See 38 C.F.R. § 3.159 (2010); see also VAOPGCPREC  11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

As it remains unclear to the Board whether the Veteran's PTSD symptoms may be worsening, the Board finds that a new examination is in order.  Thus, the Board finds that a remand for a new VA examination is necessary in order to fairly address the merits of his claim. 


Also on remand, the RO should inquire of the Veteran and his attorney as to the names and addresses of all private and VA providers who have treated his PTSD and should attempt to obtain these records before a new VA examination is scheduled.  If necessary, the RO also should ask the Veteran and his attorney for copies of the Veteran's November 2009 statement as well as the VA medical records dated in July 2009 and October 2009 which counsel refers to in her February 2011 correspondence but which the Board has not located in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Veteran and his attorney and ask them to specify all private and VA medical care providers who treated him for his PTSD.  Of particular interest are any outstanding VA records of evaluation and/or treatment from VA's Tuscaloosa, Alabama clinic, from September 2010 to the present.  After the Veteran has signed the appropriate release(s), the RO shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If necessary, the RO also shall request that the Veteran and his attorney submit copies of records and statements counsel referred to in her February 2011 correspondence that is not found in the claims file; including a November 2009 statement of the Veteran and VA medical records dated in July 2009 and October 2009.  

2.  After receipt of the requested information, the RO shall schedule the Veteran for an appropriate VA mental disorders examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this Remand must be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.  The examiner shall assign a numerical code under the Global Assessment of Functioning Scale (GAF).  The examiner also should indicate the degree of social and occupational impairment due to PTSD.

A complete rationale for all opinions expressed should be provided.

3.  Thereafter, the RO will readjudicate the Veteran's claim for a rating in excess of 70 percent for PTSD, for the period from October 21, 2009 to the present.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON THE FOLLOWING PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


